Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (this “ Agreement ”) is made this 1st day of July, 2010 (the “ Effective Date ”), by and between MISSION COMMUNITY BANCORP (the “ Company ”), having a principal place of business at 3380 South Higuera Street, San Luis Obispo, California 93401, and JAMES W. LOKEY (“ Executive ”), whose residence address is 2490 Nightshade Place, Arroyo Grande, CA 93420, with reference to the following: R E C I T A L S WHEREAS , the Company is a corporation duly organized, validly existing, and in good standing under the laws of the State of California with power to own property and carry on its business as it is now being conducted; WHEREAS , the Company serves as the bank holding company for Mission Community Bank (the “ Bank ”), a state-chartered banking corporation duly organized, validly existing, and in good standing under the laws of the State of California, with power to own property and carry on its business as it is now being conducted; WHEREAS , the Company desires to continue to avail itself of the skill, knowledge, and experience of Executive in order to insure the successful management of its business; WHEREAS , the Company desires to employ Executive in the capacity of Chairman of the Board of Directors and Chief Executive Officer of the Company, and Executive desires to accept such employment; WHEREAS , it is the intention of the parties to enter into this Agreement setting forth the terms of such employment. NOW, THEREFORE , in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the parties agree as follows: A G R E E M E N T A. TERM OF EMPLOYMENT 1.
